Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 4, the prior art of record, specifically the prior art Hoff berg et al. (US-5875108) teaches data Representation arrange and display plant data by classifying the data into categories provide the evaluation data and display in the two dimension chart based on categories and time sequence. The prior art Iwasa (US-20160063307-A1) teaches evaluate the data into evaluation index and display the data in 3-axis data chart including the evaluation index related to time series. Additional prior arts Bai et al. (US-20150213706-A1) teaches classifying plant data displaying by using evaluation index based on the time-sequential matter and adjust the intensity of evaluation index based on time changes. Additional prior arts Field teaches a way of categorize the similarity of data from data measurement based on distance measured from the two axis data relationship based on time changes. However, none of the prior art cited alone or in combination provides motivation to teach generating image data in which contour lines show relationships between the evaluation indexes and the mapped identification information in accordance with representative values of the evaluation indexes of the categories
Therefore, applicant's argument is persuasive.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YuJang Tswei/Primary Examiner, Art Unit 2619